UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2259



EDWARD BUSIKU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-221-369)


Submitted:   April 20, 2005                 Decided:   May 16, 2005


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, David V. Bernal, Assistant
Director, Margaret K. Taylor, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward Busiku, a native and citizen of the Democratic

Republic of the Congo, petitions for review of an order of the

Board of Immigration Appeals (“Board”) dismissing his appeal from

the   immigration   judge’s   denial   of   his   requests   for   asylum,

withholding of removal, and protection under the Convention Against

Torture.   We have reviewed the record and the Board’s order and

find that substantial evidence supports the Board’s decision to

uphold the immigration judge’s denial of Busiku’s requests for

withholding of removal and protection under the Convention Against

Torture.   Accordingly, we deny the petition for review on the

reasoning of the Board. See In re: Busiku, No. A95-221-369 (B.I.A.

Sept. 10, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                        PETITION DENIED




                                 - 2 -